The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 10, 2014

                                       No. 04-14-00261-CR

                                    Darrick Davon OLIVER,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR1844
                            Honorable Ray Olivarri, Judge Presiding

                                          ORDER
        On December 8, 2014, appellant, Darrick Oliver, filed a pro se motion to strike the brief
filed by his appointed attorney, dismiss his appointed attorney, and for permission to represent
himself on appeal. Counsel’s appellate brief on behalf of Oliver was filed August 19, 2014. The
State’s brief was October 2, 2014. This case is currently set for submission on the briefs on
December 9, 2014.

        Counsel’s brief was filed almost four months ago, yet appellant has waited until the day
before submission to file his motion. Given the last minute filing of the pro se motion, the record
suggests appellant is “acting out of a desire to manipulate the orderly procedures of the appellate
system or to interfere with the fair administration of justice,” and we hold his request is untimely.
See Hubbard v. State, 739 S.W.2d 341, 344 (Tex. Crim. App. 1987). We therefore DENY
appellant’s pro se motion.

       We order the clerk of this court to serve a copy of this order on the pro se and all
counsel.




                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2014.




                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court